UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     RODDERICK A. SMITH,                             DOCKET NUMBER
                   Appellant,                        AT-0752-14-0339-I-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: February 10, 2015
                 Agency.



                THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Jerry Jerome Galloway, Warner Robins, Georgia, for the appellant.

           Jonathan Lee Simpson, Robins Air Force Base, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal as untimely filed. Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;
     the initial decision is based on an erroneous interpretation of statute or regulation


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     or the erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.              5 C.F.R.
     § 1201.113(b).
¶2        The agency removed the appellant from the WG-10 position of Aircraft
     Mechanic based on the charge of final revocation of eligibility for access to
     classified information or assignment to sensitive duties.       Initial Appeal File
     (IAF), Tab 5 at 19-43 of 62. The decision to remove letter notified the appellant
     that an appeal to the Board must be filed within 30 days of December 5, 2013, the
     effective date of the removal action. Id. at 20 of 62. The appellant filed his
     appeal by facsimile on January 8, 2014. IAF, Tab 1 at 1. The agency filed a
     motion to dismiss the appeal as untimely filed. IAF, Tab 5 at 3-5 of 62. The
     administrative judge issued an order to the appellant noting the agency’s motion
     to dismiss, and affording the appellant 7 days to show that his appeal was timely
     filed or that good cause existed for any delay in filing.        IAF, Tab 6.     The
     appellant did not respond to the order, and the administrative judge dismissed the
     appeal as untimely filed. IAF, Tab 9.
¶3        In his petition for review, the appellant states that he was depressed
     immediately after his removal was effected, and that, after a time, he went to his
                                                                                           3

     union to file an appeal of his removal. Petition for Review File, Tab 1. He states
     that his appeal ended up being filed 2 days late. 2 Id.
¶4         Generally, an appeal must be filed no later than 30 days after the effective
     date, if any, of the action being appealed, or 30 days after the date of receipt of
     the agency’s decision, whichever is later. 5 C.F.R. § 1201.22(b).        As noted, the
     appellant acknowledges that his appeal was not filed within the regulatory time
     limit, admitting that his appeal was filed 2 days late.      The record is consistent
     with the appellant’s admission. The Board will dismiss an appeal not filed within
     the time limit unless the appellant establishes good cause for the filing
     delay.   5 C.F.R. § 1201.22(c).    An appellant bears the burden of proof on the
     timeliness issue. 5 C.F.R. § 1201.56(a)(2)(ii).
¶5         To establish good cause for the untimely filing of an appeal, a party must
     show that he exercised due diligence or ordinary prudence under the particular
     circumstances of the case. Alonzo v. Department of the Air Force, 4 M.S.P.R.
     180, 184 (1980). To determine whether an appellant has shown good cause, the
     Board will consider the length of the delay, the reasonableness of his excuse and
     his showing of due diligence, whether he is proceeding pro se, and whether he has
     presented evidence of the existence of circumstances beyond his control that
     affected his ability to comply with the time limits or of unavoidable casualty or
     misfortune which similarly shows a causal relationship to his inability to timely
     file his petition. Moorman v. Department of the Army, 68 M.S.P.R. 60, 62-63
     (1995), aff’d, 79 F.3d 1167 (Fed. Cir. 1996) (Table).



     2
       To have been timely filed, the appeal should have been filed by Monday, January 6,
     2014. Saturday, January 4, 2014, was the 30th day after December 5, 2013, wh ich was
     the effective date of the appellant’s removal. IAF, Tab 5 at 20 of 62. Because
     January 4, 2014, was a Saturday, the deadline for filing the appeal was Monday,
     January 6, 2014, the first workday after the filing deadline. See 5 C.F.R. § 1201.23 (if
     the date that ordinarily would be the last day for filing an appeal falls on a Saturday,
     Sunday, or federal holiday, the filing period will include the first workday after that
     date).
                                                                                       4

¶6        Here, because the appellant failed to respond to the administrative judge’s
     order informing the appellant of what he must show to establish good cause for
     his delay in filing and affording him the opportunity to make that showing, the
     administrative judge correctly found based on the record before him that the
     appellant untimely filed his appeal with no good cause shown for the delay. See
     Hall v. Department of the Army, 78 M.S.P.R. 222, 225 (1998) (when a petition for
     appeal is filed after the 30-day time limit for filing, an administrative judge
     should inform the parties that timeliness is an issue so that the parties are
     provided with a fair opportunity to respond to the timeliness issue); cf. Marasco
     v. U.S. Postal Service, 66 M.S.P.R. 555, 558 (1995) (the administrative judge
     correctly determined that the appellant’s response to the timeliness show cause
     order that addressed only the merits of the appeal was not relevant and failed to
     establish good cause). At issue in this appeal is whether the appellant’s assertion
     (advanced for the first time on petition for review) that his delay in filing his
     appeal was caused by his depression meets the threshold requirement for issuance
     of a notice consistent with Lacy v. Department of the Navy, 78 M.S.P.R. 434
     (1998).
¶7        In Lacy, the Board restated the rule that it will find good cause for waiver
     of its filing time limits where a party demonstrates that he suffered fro m an
     illness that affected his ability to file on time. Lacy, 78 M.S.P.R. at 437. The
     Board went on to affirm that to establish that an untimely filing was the result of
     an illness, the party must: (1) identify the time period during which he suffered
     from the illness; (2) submit medical evidence showing that he suffered from the
     alleged illness during that time period; and (3) explain how the illness prevented
     him from timely filing either his appeal or a request for an extension of time. Id.
¶8        The Board in Lacy described situations in which it would ask an appellant
     for more information on why his appeal was not submitted by the filing deadline
     or why a request for an extension of time was not made before the filing deadline.
     Thus, a Lacy notice is intended to elicit information regarding the period before
                                                                                           5

      the filing deadline lapsed to see whether illness prevented the appellant from
      meeting that deadline. See Brenner v. U.S. Postal Service, 80 M.S.P.R. 394, ¶¶ 4,
      6-7 (1998) (evidence submitted in response to a Lacy notice had to establish that,
      between the date of the initial decision and the deadline date for filing the
      petition for review, the appellant was prevented from filing a petition for review
      by reason of his medical condition), aff’d, 215 F.3d 1346 (Fed. Cir. 1999)
      (Table).
¶9          As noted, the appellant’s union represented him in this appeal.             The
      administrative judge’s show cause order was sent to the appellant’s representative
      as well as to the appellant.       IAF, Tab 6.       Neither the appellant nor his
      representative responded to the order to argue that the appellant’s depression
      caused his delay in seeking representation and timely filing the appeal of his
      removal. To the extent the appellant is arguing that his failure to raise below the
      issue that his depression caused his delay in filing is due in part to the fact that
      his union representation was inadequate, we note only that the appellant was
      represented by a union official at all times during the course of the proceedings
      below and must be held responsible for any purported deficiencies related to that
      representation. See Lee v. Department of the Navy, 43 M.S.P.R. 258, 261 (1990);
      see also Holt v. U.S. Postal Service, 36 M.S.P.R. 240, 244 (1988) (the lack of
      knowledge concerning Board procedures by the appellant’s union representative,
      or his unavailability to assist the appellant in filing his appeal, does not constitute
      good cause for the Board to waive its timeliness requirements); Sofio v. Internal
      Revenue Service, 7 M.S.P.R. 667, 670 (1981) (the appellant is responsible for the
      errors of his chosen representative).
¶10         In Smith v. Department of Veterans Affairs, 84 M.S.P.R. 655 (2000), the
      Board qualified the rule that an appellant is responsible for the errors of his
      representative if an appellant makes specific and credible assertions that medical
      conditions prevented both him and his representative from filing an appeal on
      time. Here, the appellant has made no such assertion. Smith thus can be readily
                                                                                  6

distinguished from this case. Thus, the appellant is responsible for the failure of
his representative to respond to the show cause order in which he might have
advanced the argument that the delay in filing was caused by the appellant’s
depression. See Lee, 43 M.S.P.R. at 261. Under these circumstances, we find
that the appellant’s assertion raised for the first time on petition for review that
his depression caused his delay in filing his appeal does not meet the threshold
requirement for issuance of a notice consistent with Lacy.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
                                                                                7

Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.